                        Case 2:18-cv-00825-GMN-DJA Document 51 Filed 06/29/20 Page 1 of 2




                    1 ROBERT W. FREEMAN
                        Nevada Bar No. 003062
                    2   Robert.Freeman@lewisbrisbois.com
                        TARA U. TEEGARDEN
                    3   Nevada Bar No. 15344
                        Tara.Teegarden@lewisbrisbois.com
                    4   LEWIS BRISBOIS BISGAARD & SMITH LLP
                        6385 S. Rainbow Boulevard, Suite 600
                    5   Las Vegas, Nevada 89118
                        702.893.3383
                    6   FAX: 702.893.3789
                        Attorneys for Defendants
                    7   CLARK COUNTY

                    8                                    UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA

                   10
                   11 REGINALD SULLIVAN,                                   CASE NO. 2:18-cv-00825-GMN-DJA

                   12                      Plaintiff,                      STIPULATION AND ORDER TO
                                                                           EXTEND THE DEADLINE FOR
                   13             vs.                                      THE FILING OF DEFENDANTS’
                                                                           REPLY IN SUPPORT OF MOTION
                   14 CLARK COUNTY, a political subdivision of             FOR SUMMARY JUDGMENT
                      the State of Nevada; JOHN MARTIN in his
                   15 official and/or individual capacities;               SECOND REQUEST
                      PATRICK SCHREIBER in his official and/or
                   16 individual capacities,
                   17                      Defendants.

                   18
                   19            Pursuant to LR 6-1 and LR 26-4, the parties, by and through their respective counsel of

                   20 record, hereby stipulate and request that this Court extend the deadline for Defendants to file their
                   21 Reply in Support of Motion for Summary Judgment in the above-captioned case fourteen (14)
                   22 days, up to and including Monday, July 13, 2020.
                   23            This Request for an extension of time is not sought for any improper purpose or other

                   24 purpose of delay. This request for extension is based upon the following:
                   25            Counsel for Defendants initiated this short request for an extension due to being occupied

                   26 with preparing an opening brief in Fitzpatrick v. LVMPD et al., No. 20-12580.
                   27            This is the second request by Defendants to extend this deadline, which is made in good

LEWIS              28 faith and not for purposes of delay.
BRISBOIS
BISGAARD
& SMITH LLP             4826-6906-9761.1
ATTORNEYS AT LAW
                        Case 2:18-cv-00825-GMN-DJA Document 51 Filed 06/29/20 Page 2 of 2




                    1            WHEREFORE, the parties respectfully request that this Court extend the time for the

                    2 Defendants to file their Reply in Support of Motion for Summary Judgment by fourteen (14) days
                    3 from the current deadline of June 29, 2020 up to and including July 13, 2020.
                    4 DATED this 29th day of June, 2020.                     DATED this 29th day of June, 2020.

                    5 KEMP & KEMP, ATTORNEYS AT LAW                          LEWIS BRISBOIS BISGAARD & SMITH            LLP

                    6 By: /s James P. Kemp                                   By: /s/ Tara U. Teegarden
                    7     JAMES P. KEMP, ESQ.                                    ROBERT W. FREEMAN, ESQ.
                              Nevada Bar No. 6375                                Nevada Bar No. 003062
                    8         7435 W. Azure Drive, Suite 110                     TARA U. TEEGARDEN, ESQ.
                              Las Vegas, Nevada 89130                            Nevada Bar No. 15344
                    9         Attorneys for Plaintiff                            6385 S. Rainbow Boulevard, Suite 600
                                                                                 Las Vegas, Nevada 89118
                   10                                                            Attorneys for Defendants
                   11
                   12
                                                                     ORDER
                   13
                   14            IT IS SO ORDERED.
                   15            Dated this ____
                                            29 day of June, 2020.
                   16
                                                                     _______________________________________
                   17                                                Gloria M. Navarro, District Judge
                                                                     UNITED STATES DISTRICT COURT
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4826-6906-9761.1                                 2
